     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 1 of 14 Page ID
                                     #:39430


 1
       ETHAN P. DAVIS
 2     Acting Assistant Attorney General
       Civil Division
 3
       AUGUST E. FLENTJE
 4     Special Counsel to the Assistant Attorney General
 5     Civil Division
       WILLIAM C. PEACHEY
 6     Director, District Court Section
 7     Office of Immigration Litigation
       WILLIAM C. SILVIS
 8     Assistant Director, District Court Section
 9     Office of Immigration Litigation
       SARAH B. FABIAN
10     NICOLE N. MURLEY
11     Senior Litigation Counsel
        Tel: (202) 532-4824
12
        Fax: (202) 305-7000
13      Email: Sarah.B.Fabian@usdoj.gov
14
             Attorneys for Defendants
15
                        UNITED STATES DISTRICT COURT
16
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
18
19
      JENNY LISETTE FLORES; et al.,           Case No. CV 85-4544-DMG
20
21
             Plaintiffs,                      DEFENDANTS’ EX PARTE
                                              APPLICATION TO STAY ALL
22                v.                          PROCEEDINGS;
23                                            MEMORANDUM OF POINTS
      WILLIAM P. BARR, Attorney               AND AUTHORITIES;
24    General of the United States; et al.,   SUPPORTING DECLARATION
25
                                              Hearing Date: Not set
26
             Defendants.

27
                                              Hon. Dolly M. Gee
                                              [Proposed] Order Filed Concurrently
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 2 of 14 Page ID
                                     #:39431


 1
                                  EX PARTE APPLICATION
 2
             Pursuant to Local Rule 7-19, Defendants apply to this Court ex parte to
 3
       request a stay of the Court’s June 26, 2020 order. This request is necessary given
 4
       the substantial issues raised in the last 48 hours regarding the order and given the
 5
       pending resolution of issues identified in the intervention motion. As set forth in
 6
 7
       further detail in the memorandum, Defendants submit that good cause exists to

 8
       grant the relief requested herein. The Court’s order mandates the development and

 9     implementation of new procedures for the U.S. Department of Homeland Security

10     (“DHS”) to facilitate, in accordance with the wishes of class counsel, the release of

11     class members to caregivers other than their parent or legal guardian with whom
12     they are detained, or the option to waive the class member’s release rights under
13     the Flores Settlement Agreement. The government only engaged in the process of
14     developing such procedures pursuant to the court’s order, and now counsel for the
15     Proposed Intervenors have indicated that large numbers of accompanied minors
16     oppose the process that the Court ordered the parties to meet and confer to develop,
17     have had no visibility into its development, and question the adequacy of class
18     counsels’ representation of the class.
19           Urgency: This order is sought by means of an ex parte application because
20     there is insufficient time to seek a stay of proceedings by noticed motion without
21     further accrual to Defendants of the burdens identified herein.
22           Notice: Pursuant to L.R. 7-19.1, on July 23, 2020, Defendants’ counsel
23     notified Plaintiffs’ counsel regarding the substance of this application. Declaration
24     of Sarah B. Fabian ¶ 3. Peter Schey, counsel for Plaintiffs, indicated that he did not
25     agree with the government’s filing and proposed an alternate approach. Id. ¶ 4.
26     Defendants informed Mr. Schey that Defendants do not agree with his proposed
27     alternative, and that given the current deadlines, Defendants needed to file this
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 3 of 14 Page ID
                                     #:39432


 1
       application. Id. Mr. Schey did not state whether he intends to file an opposition. Id.
 2
       On July 23, 2020, Defendants’ counsel gave Plaintiffs’ counsel notice that
 3
       opposing papers must be filed no later than 24 hours (or one court day) following
 4
       service. Id. ¶ 3. Plaintiffs’ counsel was also advised that if Plaintiffs do not intend
 5
       to oppose the ex parte application, counsel must inform the Courtroom Deputy
 6
 7
       Clerk as soon as possible. Id. Pursuant to L.R. 7-19, Mr. Schey’s address and

 8
       contact information are as stated in the attached declaration. Id. ¶ 5.

 9      DATED: July 23, 2020              Respectfully submitted,
10
                                          ETHAN P. DAVIS
11                                        Acting Assistant Attorney General
12                                        AUGUST E. FLENTJE
                                          Special Counsel to the Assistant Attorney
13
                                          General
14                                        WILLIAM C. PEACHEY
                                          Director, District Court Section
15
                                          Office of Immigration Litigation
16                                        WILLIAM C. SILVIS
17
                                          Assistant Director, District Court Section
                                          Office of Immigration Litigation
18
19                                        /s/ Sarah B. Fabian
                                          SARAH B. FABIAN
20                                        NICOLE N. MURLEY
21                                        Senior Litigation Counsel
                                          Office of Immigration Litigation
22                                        District Court Section
23                                        P.O. Box 868, Ben Franklin Station
                                          Washington, D.C. 20044
24
                                          Tel: (202) 532-4824
25                                        Fax: (202) 305-7000
                                          Email: sarah.b.fabian@usdoj.gov
26
27                                        Attorneys for Defendants
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 4 of 14 Page ID
                                     #:39433


 1
                   MEMORANDUM OF POINTS AND AUTHORITIES
 2
             A stay is warranted under the circumstances. As this Court knows, the
 3
       United States strongly disagrees that it should implement a process that can result
 4
       in the separation of a child from an accompanying parent at family residential
 5
       centers. Nonetheless, in compliance with this Court’s order and in accordance with
 6
       the positions taken by class counsel, the government has worked diligently to
 7
       develop a process with class counsel that it could implement consistent with this
 8
       Court’s order. Importantly, the government, disagrees that it should implement this
 9
       policy, and opposes being ordered to do so, and has repeatedly noted its
10     disagreement in the course of this litigation.
11           As that meet and confer process nears conclusion, it has become clear that
12     the process the government was working to develop with class counsel is likely to
13     be opposed by certain class members themselves. Significant objections have also
14     been raised by potential intervenors regarding whether the class is adequately
15     represented by class counsel in this matter.
16           First, a set of class members at each of the three family residential centers
17     moved to intervene in this matter. In their motion, they state that “[t]heir interests,
18     which are shared by other accompanied Class Members, are not adequately
19     represented and irretrievably at odds with the inexplicable objective of class
20     counsel to develop a protocol that waives their right to release under the
21     Agreement.” ECF No. 854 at 1. The government should not be ordered to
22     implement a process when it is clear that it is not supported by many of the class
23     members that class counsel purports to represent in this matter.

24           Second, numerous counsel have sought to withdraw as counsel of record

25
       from this case in the past twenty-four hours. While class counsel staffing is not the
       province of the government, this action strongly suggests that many members of
26
       the class counsel team themselves strongly objected to the implementation of a
27
       process that could result in the separation of a parent from a child. Moreover, in a
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 5 of 14 Page ID
                                     #:39434


 1
       filing submitted today, remaining class co-counsel state that “we have similar
 2
       concerns as the Proposed Plaintiff-Intervenors regarding the proposed waiver
 3
       protocol.” ECF No. 877.
 4
              Third, the U.S. District Court for the District of Columbia recently rejected
 5
       an effort by the intervenor-movants (and many others family residential center
 6
       residents) to obtain an order of release from the family residential centers due to
 7
       COVID-19, and favorably cited the extraordinary efforts by ICE to keep those
 8
       facilities safe. See O.M.G. v. Wolf, 1:20-cv-00786-JEB (D.D.C July 22, 2020)
 9
       Order. That order reduces the time sensitivity for beginning to implement a process
10     for releasing children from FRCs separately from their parents. Indeed, the events
11     of the last 48 hours show quite clearly why such a process, first identified by this
12     Court over two years ago, has never been implemented by DHS or, until the latest
13     round of emergency litigation stemming from COVID-19, seriously pursued by
14     class counsel.
15            The government should not be ordered to move forward with a process that
16     could result in allegations of coercion by class members even if implemented
17     consistently with a negotiated and court-approved process, and will assuredly lead
18     to immediate litigation on behalf of multiple individuals–both parents who have
19     had no role in developing the process, and children who apparently believe class
20     counsel is not adequately representing their interests. Moreover, compelling the
21     government to move forward with implementing procedures that could lead to
22     separation will result in actions that will be very difficult to reverse, and it should
23     not be required under circumstances where it is so unclear whether it is supported

24     by the plaintiff class.

25
                                 RECENT DEVELOPMENTS
              Following the latest status conference on June 26, 2020, the court issued an
26
       Order RE Updated Juvenile Coordinator Reports. ECF No. 833. The June 26 Order
27
       provided that “ICE shall transfer Class Members who have resided at the FRCs for
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 6 of 14 Page ID
                                     #:39435


 1
       more than 20 days to non-congregate settings through one of two means: (1)
 2
       releasing minors to available suitable sponsors or other available COVID-free non-
 3
       congregate settings with the consent of their adult guardians/parents; or (2)
 4
       releasing the minors with their guardians/parents if ICE exercises its discretion to
 5
       release the adults or another Court finds that the conditions at these facilities
 6
       warrant the transfer of the adults to non-congregate settings.” Id. at 3-4. The Court
 7
       required that these transfers begin “by July 17, 2020,” a date this Court extended
 8
       at the request of the parties until July 27, 2020. Id.; see ECF No. 850. The order
 9
       also required ICE to “urgently enforce” its COVID-19 protocols. ECF No. 833, at
10     4. The Court also ordered follow-up reporting from both the ORR and ICE Juvenile
11     Coordinators. Id. ¶ 4.
12           Since issuance of the June 26 Order, the parties worked diligently to develop
13     protocols regarding releasing minors to a sponsor with the consent of the parent or
14     guardian. That process was close to conclusion this week when a group of
15     accompanied minors housed at the three family residential centers requested
16     intervention. See ECF No. 854. That motion is extraordinary. It accuses the class
17     representatives of pursuing a process that “likely violates due process rights of
18     Proposed Plaintiffs-Intervenors and other accompanied class members.” Id. at 1.
19     It repeatedly contends that the proposed intervenors are “not adequately
20     represented” in this litigation. Id.; see id. at 18-22. And it argues that in spite of
21     the presence of the class representatives, their intervention is required to “have
22     their own interests in the rights that arise from the four corners of the Agreement
23     represented before the Court.” Id. at 3. They accuse the class representatives of

24     negotiating a process that involves “coercive and involuntary . . . consent.” Id. at

25
       10.
             Following that motion, multiple representatives who have long served as co-
26
       counsel for the class sought this Court’s permission to withdraw from the case.
27
       ECF Nos. 863, 865, 870-71.
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 7 of 14 Page ID
                                     #:39436


 1
              Finally, the U.S. District Court for the District of Columbia rejected efforts
 2
       by the movant-intervenors to obtain an order that they should be released from the
 3
       FRCs. That Court explained that ICE has “taken steps . . . to reduce the risk of a
 4
       COVID-19 outbreak” at the FRCs including “reduc[ing] the detainee populations
 5
       by roughly two-third,” providing temperature checks to all staff, conducting
 6
       contact-tracing, testing all incoming detainees, maximizing social distancing,
 7
       requiring mask use by all staff and detainees, quarantining new arrivals, and
 8
       screening out high risk individuals for possible release. Id. at 7-9; see id. at 23
 9
       (“ICE has adopted many prevention policies since March, most of which it seems
10     to have substantially implemented in practice.”). The court explained that:
11
              For the moment, ICE’s efforts at preventing COVID-19
12
              outbreaks at the FRCs — whatever one thinks of them — seem
13            to have yielded a moderate, though undeniably fragile, success.
14
        Id. at 13. Importantly, Judge Boasberg relied on the fact that except for one, the
15
        only people in custody testing positive for COVID were new arrivals, who were
16
        tested while in quarantine. Id. Judge Boasberg also analyzed this Court’s June 26
17
        Order, explaining that it “was based on conditions as of three weeks ago, some of
18
        which appear to have changed for the better.” Id. at 19. Judge Boasberg concluded
19
        that the “current status quo at the FRCs thus offers reasonably good news.” Id. at
20
        14.
21
              On the law, the court concluded that an order of release was not warranted
22
        because Plaintiffs “have not met their burden to clearly demonstrate that nothing
23
        short of wholesale release — the only remedy Petitioners seek at this point — can
24
        redress their injuries.” Id. at 15.
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 8 of 14 Page ID
                                     #:39437


 1
                               STANDARD OF REVIEW
 2
             A district court “has broad discretion to stay proceedings as an incident to
 3
       its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706–07
 4
       (1997).
 5                                         ARGUMENT
 6           The Court should stay its June 26, 2020 Order pending resolution of the
 7     motion to intervene and the issues raised by that motion, and to allow Defendants’
 8
       time to consider seeking further relief from this Court’s order. Defendants request
 9
       this temporary relief for three reasons.
10
             First, the government should not be subject to an order to move forward with
11
       a process for obtaining parental consent to release their children from the FRCs,
12
       and a process for effectuating such releases, where it is clear that there is substantial
13
       disagreement among class members regarding the viability or wisdom of
14
       implementing such a process. Moving forward with such a process could cause
15
       confusion and fear at family residential centers and result in allegations of coercion
16
       from class members and their parents. The proposed intervenors believe such a
17
       process is “inherently coercive” and “violates the due process clause.” ECF No.
18
       854, at 7, 13 n.2, 16, 24. Judge Boasberg described the process the class counsel
19     has requested to entail “the heart-rending choice between handing over their
20     children, in some cases to potentially unsuitable guardians, and keeping them in
21     the FRCs to face an unknown virus risk.” O.M.G. Preliminary Injunction Order at
22     25. The government does not necessarily accept these characterizations, but they
23     raise important issues and the government should not be ordered to implement this
24     process until the adequacy of class counsel’s position in favor of this process is
25     evaluated. Further, under this Court’s June 26 Order, if a consent and separation
26     process cannot properly be implemented to the satisfaction of class members, it is
27     appropriate to keep the family together at the family residential center. ECF No.
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 9 of 14 Page ID
                                     #:39438


 1
       833 at 5 (“a satisfactory explanation for continued detention” includes “a
 2
       parent/guardian’s declination of a waiver of Flores rights”).
 3
             Second, the intervention motion has raised substantial questions regarding
 4
       the adequacy of the class representatives. The government has argued to this Court
 5
       that one reason to terminate the Flores Agreement is the inadequacy of
 6
       representation by a single class counsel of such a large and amorphous class that
 7
       presents a multitude of different issues regarding custody and conditions. The
 8
       government has made the same points on appeal. See Flores v. Barr, Case No. 19-
 9
       56326, Dkt. 10 (9th Cir.). As explained in that briefing, “given the multiple parties
10     with affected interests, the multiple agencies involved, and the multiple
11     circumstances and interests presented by minors in immigration custody with or
12     without parents, the class is far too unwieldy for management in a single litigation.”
13     Id. at 26-27. In addition, the class “includes accompanied minors, yet no parents
14     were notified or involved in the highly abbreviated class certification process.” Id.
15     at 27. The “unwieldiness of managing such a large system with a generations-old
16     Agreement is shown by the many varied circumstances addressed by enforcement
17     litigation and spin-off litigation seeking to pursue new and overlapping classes and
18     claims.” Flores v. Barr, Case No. 19-56326, Dkt. 58 at 14-15 (9th Cir.). Indeed,
19     the O.M.G. case involves Flores class members arguing that the due process clause
20     entitles them to release–claims that the Flores Agreement was supposed to have
21     resolved.
22           This latest dispute only bolsters the government’s position on these points.
23     The process that class counsel has requested and that the court has ordered the

24     parties to negotiate should not be implemented while the substantial questions

25
       regarding the adequacy of the class representatives is being scrutinized at the
       request of class members, and with no involvement of parents. At the time the class
26
       was certified, the litigation was focused solely on unaccompanied minors, and the
27
       Agreement accordingly contains no provisions specifically addressing the distinct
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 10 of 14 Page ID
                                     #:39439


 1
        circumstances and issues concerning minors apprehended with their parents.
 2
        Flores, 828 F.3d at 906–07, 09 (parties gave “inadequate attention” to these issues).
 3
        Nor were parents involved in the class certification process or in the current
 4
        proceedings. Id. (“parents were not plaintiffs . . . nor are they members of the
 5
        certified classes”). The intervenor’s motion demonstrates that the class as certified
 6
        is critically flawed—it is grossly unmanageable and does not account for parental
 7
        interests.1
 8
               Third, Judge Boasberg declined to order release of the plaintiffs before him
 9
        and indicated that ICE is generally doing a good job of keeping COVID-19 from
10      spreading at family residential centers. Judge Boasberg noted that since this
11      Court’s June 26 conditions at the FRCS “appear to have changed for the better.”
12      O.M.G. Order at 19. This Court’s contrary view at the time animated its decision
13      to impose strict deadlines on developing a consent and separation process, and
14      given those positive developments, those deadlines should be stayed.
15
16                                             CONCLUSION
17             For the foregoing reasons, the Court should grant Defendants’ motion for a
18      stay of enforcement of the Court’s June 26, 2020 Order pending the resolution of
19      the intervention motion.
20
21
22
23
        1
24        The government also argued that lead class counsel has a serious conflict of interest, given that
        he operates a youth migrant facility, inspects facility conditions under the Agreement while
25      defending against substantial violations relating to conditions at his own facility, and concedes
        that his facility is a direct beneficiary of the Agreement. See ECF No. 639, at 60;
26
        https://www.latimes.com/projects/la-me-immigrant-children-group-home-casa-libre-peter-
27      schey/ (May 22, 2019) (describing pattern of violations at counsel’s migrant shelter). Further
        deepening that conflict, class counsel is advocating for children to be separated from their parents
28      and placed in private migrant shelters in this proceeding.
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 11 of 14 Page ID
                                     #:39440


 1
        DATED: July 23, 2020         Respectfully submitted,
 2
                                     ETHAN P. DAVIS
 3
                                     Acting Assistant Attorney General
 4
 5                                   AUGUST E. FLENTJE
                                     Special Counsel to the Assistant Attorney
 6                                   General
 7
                                     WILLIAM C. PEACHEY
 8                                   Director, District Court Section
 9                                   Office of Immigration Litigation
10                                   WILLIAM C. SILVIS
11                                   Assistant Director, District Court Section
                                     Office of Immigration Litigation
12
13                                   /s/ Sarah B. Fabian
                                     SARAH B. FABIAN
14
                                     NICOLE N. MURLEY
15                                   Senior Litigation Counsel
16
                                     Office of Immigration Litigation
                                     District Court Section
17                                   P.O. Box 868, Ben Franklin Station
18                                   Washington, D.C. 20044
                                     Tel: (202) 532-4824
19                                   Fax: (202) 305-7000
20                                   Email: sarah.b.fabian@usdoj.gov
21                                   Attorneys for Defendants
22
23
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 12 of 14 Page ID
                                     #:39441


 1
                          DECLARATION OF SARAH B. FABIAN
 2
              I, Sarah B. Fabian, declare pursuant to 28 U.S.C. § 1746 that:
 3
        1.     I am an attorney with the Office of Immigration Litigation, Civil Division,
 4
        Department of Justice, Washington, D.C., and, in such capacity, have been
 5
        assigned by the Department of Justice as counsel to the defense of this action. This
 6
 7
        Declaration is submitted in support of Defendants’ Ex Parte Application to Stay

 8
        Proceedings.

 9      2.     The Court entered an Order on June 26, 2020 Order RE Updated Juvenile

10      Coordinator Reports. ECF No. 833.

11      3.     I e-mailed Plaintiffs’ counsel regarding a stay in this matter on July 23,
12      2020, and the parties discussed this application via email on July 23, 2020.
13      Plaintiffs’ counsel was advised that any opposing papers must be filed no later than
14      24 hours (or one court day) following service. Plaintiffs’ counsel was also advised
15      that if Plaintiffs do not intend to oppose the ex parte application, counsel must
16      inform the Courtroom Deputy Clerk as soon as possible.
17      4.     On July 23, 2020, Peter Schey, counsel for Plaintiffs indicated that he did
18      not agree with the government's filing and proposed an alternate approach.
19      Defendants informed Mr. Schey that Defendants do not agree with his proposed
20      alternative, and that given the current deadlines, Defendants needed to file this
21      application. Mr. Schey did not state whether he intends to file an opposition.
22      5.     Mr. Schey’s contact information is:
23
        Peter A. Schey (Cal. Bar No. 58232)
24      256 South Occidental Boulevard
25      Los Angeles, CA 90057
        Telephone: (213) 388-8693
26      Facsimile: (213) 386-9484
27      Email:pschey@centerforhumanrights.org
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 13 of 14 Page ID
                                     #:39442


 1
              I declare under penalty of perjury that the foregoing is true and correct.
 2
        Executed this 23rd day of July, 2020, in the City of Denver, Colorado.
 3
 4
                                                      /s/ Sarah B. Fabian
 5
                                                      SARAH B. FABIAN
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 879 Filed 07/23/20 Page 14 of 14 Page ID
                                     #:39443


 1
                                    CERTIFICATE OF SERVICE
 2
 3            I hereby certify that on July 23, 2020, I served the foregoing pleading and
 4
        attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
        electronic filing system.
 6
 7
 8
                                                     /s/ Sarah B. Fabian
 9
                                                     SARAH B. FABIAN
10                                                   U.S. Department of Justice
                                                     District Court Section
11
                                                     Office of Immigration Litigation
12
13
                                                     Attorney for Defendants

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
